IN THE SUPREME COURT OF THE STATE OF NEVADA


                NATIONSTAR MORTGAGE, LLC,                               No. 67722
                Appellant,
                vs.
                PREMIER ONE HOLDINGS, INC.,
                Respondent.                                                  FILED
                                                                             MAR 1 8 2016
                                                                           TRACIE K. LINDEMAN
                                                                        CLERK OF,AUEREME COURT
                                                                        BY
                                                                             DEPUTY CLERK




                                 ORDER VACATING AND REMANDING
                            This is an appeal from a district court summary judgment,
                certified as final under NRCP 54(b), in a quiet title action. Eighth Judicial
                District Court, Clark County; Adriana Escobar, Judge.
                            In Shadow Wood Homeowners Ass'n, Inc. v. New York
                Community Bancorp, Inc., 132 Nev., Adv. Op. 5, P.3d (2016), this
                court recognized that a quiet title action is equitable in nature and, as
                such, a court must consider the "entirety of the circumstances that bear
                upon the equities." In particular, we noted that a deed of trust
                beneficiary's tender of the purported superpriority portion of an HOA's
                lien is a relevant consideration when determining whether an HOA
                foreclosure sale extinguishes the deed of trust. Here, the district court
                granted summary judgment in favor of respondent without addressing
                how the HOA's rejection of the tender that was made by appellant's




SUPREME COURT
       OF
     NEVADA


(0) 1947A
                                                                                            -013bSS
                    predecessor bore upon the equities. Thus, we conclude that summary
                    judgment in respondent's favor may not have been proper, and we
                                  ORDER the judgment of the district court VACATED AND
                    REMAND this matter to the district court for proceedings consistent with
                    this order.



                                                                          fretwi
                                                                               n      ,J.
                                                            Hardesty
                                                               //-




                                                                                         J.




                    cc: Hon. Adriana Escobar, District Judge
                         Phillip Aurbach, Settlement Judge
                         Akerman LLP/Las Vegas
                         Hong & Hong
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    9049